
	
		I
		112th CONGRESS
		1st Session
		H. R. 668
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Franks of Arizona
			 (for himself, Mr. Bartlett,
			 Mr. Hall, Mr. Lamborn, Mr.
			 King of Iowa, Mr. Akin,
			 Mr. Broun of Georgia,
			 Mr. Marchant,
			 Mr. Posey,
			 Mr. West, Mr. LoBiondo, Mr.
			 Bishop of Utah, Mr.
			 Hunter, Mr. Terry,
			 Mr. Kline,
			 Mr. Daniel E. Lungren of California,
			 Mr. Stearns,
			 Mr. King of New York,
			 Mr. Turner,
			 Ms. Clarke of New York,
			 Mr. Garamendi,
			 Mr. Sam Johnson of Texas,
			 Mr. Johnson of Ohio,
			 Mr. Jordan, and
			 Mr. Royce) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Federal Power Act to protect the bulk-power
		  system and electric infrastructure critical to the defense and well-being of
		  the United States against natural and manmade electromagnetic pulse
		  (EMP) threats and vulnerabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Secure High-voltage Infrastructure for
			 Electricity from Lethal Damage Act or the
			 SHIELD
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)According to the
			 Report of the Commission to Assess the Threat to the United States from
			 Electromagnetic Pulse Attack (in this Act referred to as the EMP
			 Commission Report), the society and economy of the United States are
			 critically dependent upon the availability of
			 electricity..
			(2)According to the
			 EMP Commission Report, continued electrical supply is necessary for
			 sustaining water supplies, production and distribution of food, fuel,
			 communications, and everything else that is part of our economy.
			(3)According to the
			 EMP Commission Report, contemporary U.S. society is not structured, nor
			 does it have the means, to provide for the needs of nearly 300 million
			 Americans without electricity..
			(4)According to the
			 EMP Commission Report, due to the existing electrical system operating at or
			 near its physical capacity, a relatively modest upset to the system can
			 cause functional collapse..
			(5)According to the
			 EMP Commission Report, electromagnetic pulse (in this Act referred to as
			 EMP) is a threat to the overall electrical power system.
			(6)According to the
			 EMP Commission Report, EMP occurs both naturally, such as geomagnetic storms,
			 and via manmade devices.
			(7)According to the
			 EMP Commission Report, while the electric infrastructure has a degree of
			 durability against … the failure of one or a small number of [electric]
			 components, the current strategy for recovery leaves the United States
			 ill-prepared to respond effectively to an EMP attack that would potentially
			 result in damage to vast numbers of components nearly simultaneously over an
			 unprecedented geographic scale.
			(8)According to the
			 EMP Commission Report, EMP may couple ultimately unmanageable currents
			 and voltages into an electrical system routinely operated with little margin
			 and cause the collapse of large portions of the electrical
			 system..
			(9)According to the
			 EMP Commission Report, a collapse of large portions of the electrical system
			 will result in significant periods of power-outage and restoration from
			 collapse or loss of significant portions of the system [will be] exceedingly
			 difficult..
			(10)According to the
			 EMP Commission Report, should the electrical power system be lost for
			 any substantial period of time … the consequences are likely to be catastrophic
			 to civilian society..
			(11)According to the
			 EMP Commission Report, the Commission is deeply concerned that
			 [negative] impacts [on the electric infrastructure] are certain in an EMP event
			 unless practical steps are taken to provide protection for critical elements of
			 the electric system..
			3.Amendment to the
			 Federal Power Act
			(a)Critical
			 electric infrastructure securityPart II of the Federal Power Act
			 (16 U.S.C. 824 et seq.) is amended by adding after section 215 the following
			 new section:
				
					215A.Critical
				electric infrastructure security
						(a)DefinitionsFor
				purposes of this section:
							(1)Bulk-power
				system; electric reliability organization; regional entityThe
				terms bulk-power system, Electric Reliability
				Organization, and regional entity have the meanings given
				such terms in paragraphs (1), (2), and (7) of section 215(a),
				respectively.
							(2)Defense critical
				electric infrastructureThe term defense critical electric
				infrastructure means any infrastructure located in the United States
				(including the territories) used for the generation, transmission, or
				distribution of electric energy that—
								(A)is not part of the
				bulk-power system; and
								(B)serves a facility
				designated by the President pursuant to subsection (d)(1), but is not owned or
				operated by the owner or operator of such facility.
								(3)Defense critical
				electric infrastructure vulnerabilityThe term defense critical electric
				infrastructure vulnerability means a weakness in defense critical
				electric infrastructure that, in the event of a malicious act using an
				electromagnetic pulse, would pose a substantial risk of disruption of those
				electrical or electronic devices or communications networks, including
				hardware, software, and data, that are essential to the reliability of defense
				critical electric infrastructure.
							(4)Electromagnetic
				pulseThe term electromagnetic pulse means 1 or more
				pulses of electromagnetic energy generated or emitted by a device capable of
				disabling, disrupting, or destroying electronic equipment by means of such a
				pulse.
							(5)Geomagnetic
				stormThe term geomagnetic storm means a temporary
				disturbance of the Earth’s magnetic field resulting from solar activity.
							(6)Grid security
				threatThe term grid security threat means a
				substantial likelihood of—
								(A)a malicious act
				using an electromagnetic pulse, or a geomagnetic storm event, that could
				disrupt the operation of those electrical or electronic devices or
				communications networks, including hardware, software, and data, that are
				essential to the reliability of the bulk-power system or of defense critical
				electric infrastructure; and
								(B)disruption of the
				operation of such devices or networks, with significant adverse effects on the
				reliability of the bulk-power system or of defense critical electric
				infrastructure, as a result of such act or event.
								(7)Grid security
				vulnerabilityThe term
				grid security vulnerability means a weakness that, in the event of
				a malicious act using an electromagnetic pulse, would pose a substantial risk
				of disruption to the operation of those electrical or electronic devices or
				communications networks, including hardware, software, and data, that are
				essential to the reliability of the bulk-power system.
							(8)Large
				transformerThe term large transformer means an
				electric transformer that is part of the bulk-power system.
							(9)Protected
				informationThe term protected information means
				information, other than classified national security information, designated as
				protected information by the Commission under subsection (e)(2)—
								(A)that was developed
				or submitted in connection with the implementation of this section;
								(B)that specifically
				discusses grid security threats, grid security vulnerabilities, defense
				critical electric infrastructure vulnerabilities, or plans, procedures, or
				measures to address such threats or vulnerabilities; and
								(C)the unauthorized
				disclosure of which could be used in a malicious manner to impair the
				reliability of the bulk-power system or of defense critical electric
				infrastructure.
								(10)SecretaryThe
				term Secretary means the Secretary of Energy.
							(11)SecurityThe
				definition of security in section 3(16) shall not apply to the
				provisions in this section.
							(b)Emergency
				response measures
							(1)Authority to
				address grid security threatsWhenever the President issues and
				provides to the Commission (either directly or through the Secretary) a written
				directive or determination identifying an imminent grid security threat, the
				Commission may, with or without notice, hearing, or report, issue such orders
				for emergency measures as are necessary in its judgment to protect the
				reliability of the bulk-power system or of defense critical electric
				infrastructure against such threat. As soon as practicable, but not later than
				180 days after the date of enactment of this section, the Commission shall,
				after notice and opportunity for comment, establish rules of procedure that
				ensure that such authority can be exercised expeditiously.
							(2)Notification of
				CongressWhenever the President issues and provides to the
				Commission (either directly or through the Secretary) a written directive or
				determination under paragraph (1), the President (or the Secretary, as the case
				may be) shall promptly notify congressional committees of relevant
				jurisdiction, including the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Energy and Natural Resources of the
				Senate, of the contents of, and justification for, such directive or
				determination.
							(3)ConsultationBefore
				issuing an order for emergency measures under paragraph (1), the Commission
				shall, to the extent practicable in light of the nature of the grid security
				threat and the urgency of the need for such emergency measures, consult with
				appropriate governmental authorities in Canada and Mexico, entities described
				in paragraph (4), the Secretary, and other appropriate Federal agencies
				regarding implementation of such emergency measures.
							(4)ApplicationAn
				order for emergency measures under this subsection may apply to—
								(A)the Electric
				Reliability Organization;
								(B)a regional entity;
				or
								(C)any owner, user,
				or operator of the bulk-power system or of defense critical electric
				infrastructure within the United States.
								(5)DiscontinuanceThe
				Commission shall issue an order discontinuing any emergency measures ordered
				under this subsection, effective not later than 30 days after the earliest of
				the following:
								(A)The date upon
				which the President issues and provides to the Commission (either directly or
				through the Secretary) a written directive or determination that the grid
				security threat identified under paragraph (1) no longer exists.
								(B)The date upon
				which the Commission issues a written determination that the emergency measures
				are no longer needed to address the grid security threat identified under
				paragraph (1), including by means of Commission approval of a reliability
				standard under section 215 that the Commission determines adequately addresses
				such threat.
								(C)The date that is 1
				year after the issuance of an order under paragraph (1).
								(6)Cost
				recoveryIf the Commission determines that owners, operators, or
				users of the bulk-power system or of defense critical electric infrastructure
				have incurred substantial costs to comply with an order under this subsection
				or subsection (c) and that such costs were prudently incurred and cannot
				reasonably be recovered through regulated rates or market prices for the
				electric energy or services sold by such owners, operators, or users, the
				Commission shall, after notice and an opportunity for comment, establish a
				mechanism that permits such owners, operators, or users to recover such
				costs.
							(c)Measures To
				address grid security vulnerabilities
							(1)Commission
				authorityIf the Commission, in consultation with appropriate
				Federal agencies, identifies a grid security vulnerability that the Commission
				determines has not adequately been addressed through a reliability standard
				developed and approved under section 215, the Commission shall, after notice
				and opportunity for comment and after consultation with the Secretary, other
				appropriate Federal agencies, and appropriate governmental authorities in
				Canada and Mexico, promulgate a rule or issue an order requiring
				implementation, by any owner, operator, or user of the bulk-power system in the
				United States, of measures to protect the bulk-power system against such
				vulnerability. Any such rule or order shall include a protection plan,
				including automated hardware-based solutions. Before promulgating a rule or
				issuing an order under this paragraph, the Commission shall, to the extent
				practicable in light of the urgency of the need for action to address the grid
				security vulnerability, request and consider recommendations from the Electric
				Reliability Organization regarding such rule or order. The Commission may
				establish an appropriate deadline for the submission of such
				recommendations.
							(2)RescissionThe
				Commission shall approve a reliability standard developed under section 215
				that addresses a grid security vulnerability that is the subject of a rule or
				order under paragraph (1), unless the Commission determines that such
				reliability standard does not adequately protect against such vulnerability or
				otherwise does not satisfy the requirements of section 215. Upon such approval,
				the Commission shall rescind the rule promulgated or order issued under
				paragraph (1) addressing such vulnerability, effective upon the effective date
				of the newly approved reliability standard.
							(3)Geomagnetic
				storms and electromagnetic pulseNot later than 6 months after
				the date of enactment of this section, the Commission shall, after notice and
				an opportunity for comment and after consultation with the Secretary and other
				appropriate Federal agencies, issue an order directing the Electric Reliability
				Organization to submit to the Commission for approval under section 215, not
				later than 6 months after the issuance of such order, reliability standards
				adequate to protect the bulk-power system from any reasonably foreseeable
				geomagnetic storm or electromagnetic pulse event. The Commission’s order shall
				specify the nature and magnitude of the reasonably foreseeable events against
				which such standards must protect. Such standards shall appropriately balance
				the risks to the bulk-power system associated with such events, including any
				regional variation in such risks, and the costs of mitigating such risks. If
				the Commission determines that the reliability standards submitted by the
				Electric Reliability Organization pursuant to this paragraph are inadequate,
				the Commission shall promulgate a rule or issue an order adequate to protect
				the bulk-power system from geomagnetic storms or electromagnetic pulse as
				required under paragraph (1).
							(4)Large
				transformer availabilityNot later than 1 year after the date of
				enactment of this section, the Commission shall, after notice and an
				opportunity for comment and after consultation with the Secretary and other
				appropriate Federal agencies, issue an order directing the Electric Reliability
				Organization to submit to the Commission for approval under section 215, not
				later than 1 year after the issuance of such order, reliability standards
				addressing availability of large transformers. Such standards shall require
				entities that own or operate large transformers to ensure, individually or
				jointly, adequate availability of large transformers to promptly restore the
				reliable operation of the bulk-power system in the event that any such
				transformer is destroyed or disabled as a result of a geomagnetic storm event
				or electromagnetic pulse event. The Commission’s order shall specify the nature
				and magnitude of the reasonably foreseeable events that shall provide the basis
				for such standards. Such standards shall—
								(A)provide entities
				subject to the standards with the option of meeting such standards individually
				or jointly; and
								(B)appropriately
				balance the risks associated with a reasonably foreseeable event, including any
				regional variation in such risks, and the costs of ensuring adequate
				availability of spare transformers.
								(d)Critical defense
				facilities
							(1)DesignationNot
				later than 180 days after the date of enactment of this section, the President
				shall designate, in a written directive or determination provided to the
				Commission, facilities located in the United States (including the territories)
				that are—
								(A)critical to the
				defense of the United States; and
								(B)vulnerable to a
				disruption of the supply of electric energy provided to such facility by an
				external provider.
								The number of facilities designated
				by such directive or determination shall not exceed 100. The President may
				periodically revise the list of designated facilities through a subsequent
				written directive or determination provided to the Commission, provided that
				the total number of designated facilities at any time shall not exceed
				100.(2)Commission
				authorityIf the Commission identifies a defense critical
				electric infrastructure vulnerability that the Commission, in consultation with
				owners and operators of any facility or facilities designated by the President
				pursuant to paragraph (1), determines has not adequately been addressed through
				measures undertaken by owners or operators of defense critical electric
				infrastructure, the Commission shall, after notice and an opportunity for
				comment and after consultation with the Secretary and other appropriate Federal
				agencies, promulgate a rule or issue an order requiring implementation, by any
				owner or operator of defense critical electric infrastructure, of measures to
				protect the defense critical electric infrastructure against such
				vulnerability. The Commission shall exempt from any such rule or order any
				specific defense critical electric infrastructure that the Commission
				determines already has been adequately protected against the identified
				vulnerability. The Commission shall make any such determination in consultation
				with the owner or operator of the facility designated by the President pursuant
				to paragraph (1) that relies upon such defense critical electric
				infrastructure.
							(3)Cost
				recoveryAn owner or operator of defense critical electric
				infrastructure shall be required to take measures under paragraph (2) only to
				the extent that the owners or operators of a facility or facilities designated
				by the President pursuant to paragraph (1) that rely upon such infrastructure
				agree to bear the full incremental costs of compliance with a rule promulgated
				or order issued under paragraph (2).
							(e)Protection of
				Information
							(1)Prohibition of
				public disclosure of protected informationProtected information
				shall—
								(A)be exempt from
				disclosure under section 552(b)(3) of title 5, United States Code; and
								(B)not be made
				available pursuant to any State, local, or tribal law requiring disclosure of
				information or records.
								(2)Information
				sharing
								(A)In
				generalConsistent with the Controlled Unclassified Information
				framework established by the President, the Commission shall promulgate such
				regulations and issue such orders as necessary to designate protected
				information and to prohibit the unauthorized disclosure of such protected
				information.
								(B)Sharing of
				protected informationThe regulations promulgated and orders
				issued pursuant to subparagraph (A) shall provide standards for and facilitate
				the appropriate sharing of protected information with, between, and by Federal,
				State, local, and tribal authorities, the Electric Reliability Organization,
				regional entities, and owners, operators, and users of the bulk-power system in
				the United States and of defense critical electric infrastructure. In
				promulgating such regulations and issuing such orders, the Commission shall
				take account of the role of State commissions in reviewing the prudence and
				cost of investments within their respective jurisdictions. The Commission shall
				consult with appropriate Canadian and Mexican authorities to develop protocols
				for the sharing of protected information with, between, and by appropriate
				Canadian and Mexican authorities and owners, operators, and users of the
				bulk-power system outside the United States.
								(3)Submission of
				information to CongressNothing in this section shall permit or
				authorize the withholding of information from Congress, any committee or
				subcommittee thereof, or the Comptroller General.
							(4)Disclosure of
				nonprotected informationIn implementing this section, the
				Commission shall protect from disclosure only the minimum amount of information
				necessary to protect the reliability of the bulk-power system and of defense
				critical electric infrastructure. The Commission shall segregate protected
				information within documents and electronic communications, wherever feasible,
				to facilitate disclosure of information that is not designated as protected
				information.
							(5)Duration of
				designationInformation may not be designated as protected
				information for longer than 5 years, unless specifically redesignated by the
				Commission.
							(6)Removal of
				designationThe Commission may remove the designation of
				protected information, in whole or in part, from a document or electronic
				communication if the unauthorized disclosure of such information could no
				longer be used to impair the reliability of the bulk-power system or of defense
				critical electric infrastructure.
							(7)Judicial review
				of designationsNotwithstanding subsection (f) of this section or
				section 313, a person or entity may seek judicial review of a determination by
				the Commission concerning the designation of protected information under this
				subsection exclusively in the district court of the United States in the
				district in which the complainant resides, or has his principal place of
				business, or in the District of Columbia. In such a case the court shall
				determine the matter de novo, and may examine the contents of documents or
				electronic communications designated as protected information in camera to
				determine whether such documents or any part thereof were improperly designated
				as protected information. The burden is on the Commission to sustain its
				designation.
							(f)Judicial
				reviewThe Commission shall act expeditiously to resolve all
				applications for rehearing of orders issued pursuant to this section that are
				filed under section 313(a). Any party seeking judicial review pursuant to
				section 313 of an order issued under this section may obtain such review only
				in the United States Court of Appeals for the District of Columbia
				Circuit.
						(g)Provision of
				assistance to industry in meeting grid security protection needs
							(1)Expertise and
				resourcesThe Secretary shall establish a program, in
				consultation with other appropriate Federal agencies, to develop technical
				expertise in the protection of systems for the generation, transmission, and
				distribution of electric energy against geomagnetic storms or malicious acts
				using electromagnetic pulse that would pose a substantial risk of disruption to
				the operation of those electronic devices or communications networks, including
				hardware, software, and data, that are essential to the reliability of such
				systems. Such program shall include the identification and development of
				appropriate technical and electronic resources, including hardware, software,
				and system equipment.
							(2)Sharing
				expertiseAs appropriate, the Secretary shall offer to share
				technical expertise developed under the program under paragraph (1), through
				consultation and assistance, with owners, operators, or users of systems for
				the generation, transmission, or distribution of electric energy located in the
				United States and with State commissions. In offering such support, the
				Secretary shall assign higher priority to systems serving facilities designated
				by the President pursuant to subsection (d)(1) and other
				critical-infrastructure facilities, which the Secretary shall identify in
				consultation with the Commission and other appropriate Federal agencies.
							(3)Security
				clearances and communicationThe Secretary shall facilitate and,
				to the extent practicable, expedite the acquisition of adequate security
				clearances by key personnel of any entity subject to the requirements of this
				section to enable optimum communication with Federal agencies regarding grid
				security threats, grid security vulnerabilities, and defense critical electric
				infrastructure vulnerabilities. The Secretary, the Commission, and other
				appropriate Federal agencies shall, to the extent practicable and consistent
				with their obligations to protect classified and protected information, share
				timely actionable information regarding grid security threats, grid security
				vulnerabilities, and defense critical electric infrastructure vulnerabilities
				with appropriate key personnel of owners, operators, and users of the
				bulk-power system and of defense critical electric infrastructure.
							(h)Certain Federal
				entitiesFor the 11-year period commencing on the date of
				enactment of this section, the Tennessee Valley Authority and the Bonneville
				Power Administration shall be exempt from any requirement under subsection (b)
				or
				(c).
						.
			(b)Conforming
			 amendments
				(1)JurisdictionSection
			 201(b)(2) of the Federal Power Act (16 U.S.C. 824(b)(2)) is amended by
			 inserting 215A, after 215, each place it
			 appears.
				(2)Public
			 utilitySection 201(e) of the Federal Power Act (16 U.S.C.
			 824(e)) is amended by inserting 215A, after
			 215,.
				4.Budgetary
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
